Case 1:19-cv-00742-LPS Document 102 Filed 07/24/19 Page 1 of 2 PageID #: 4764




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 CIRBA INC. (d/b/a DENSIFY)                            Civil Action No. 19-742 LPS
 and CIRBA IP, INC.,

                            Plaintiffs,                JURY TRIAL DEMANDED
         v.

 VMWARE, INC.,

                            Defendant.


   STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO FILE UNDER SEAL

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through

their undersigned counsel and subject to the approval of the Court, that the parties may file their

supplemental and reply briefing regarding Plaintiffs’ motion for preliminary injunction (see D.I.

38), and any submissions related thereto, under seal, subject to the requirements of D. Del. LR

5.1.3. In accordance with that Rule, the parties shall submit public versions of their respective

under seal submissions within seven days after each such document is filed with the Court.

Dated: July 24, 2019


MORRIS JAMES LLP                                  YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP


   /s/ Kenneth L. Dorsney                            /s/ Samantha G. Wilson
Kenneth L. Dorsney (No. 3726)                     Anne Shea Gaza (No. 4093)
500 Delaware Avenue                               Samantha G. Wilson (No. 5816)
Suite 1500                                        Rodney Square
Wilmington, DE 19801                              1000 North King Street
(302) 888-6800                                    Wilmington, DE 19801
kdorsney@morrisjames.com                          (302) 571-6600
                                                  agaza@ycst.com
Attorneys for Plaintiffs                          swilson@ycst.com

                                                  Attorneys for Defendant


                                                 1
Case 1:19-cv-00742-LPS Document 102 Filed 07/24/19 Page 2 of 2 PageID #: 4765




SO ORDERED this ____ day of ________________, 2019.



                                            ____________________________________
                                             Chief, United States District Court Judge




                                        2
